AMENDED HLD-007                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-2631
                                       ___________

                            IN RE: TERRELLE NELSON,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-17-cv-05083)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     August 8, 2019

           Before: SMITH, Chief Judge, AMBRO and ROTH, Circuit Judges

                             (Opinion filed: October 3, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Terrelle Nelson filed a petition for a writ of mandamus to compel the District

Court to rule on the proceedings relating to his motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. By opinion and separate order entered September

6, 2019, the District Court denied Nelson’s § 2255 motion, and dismissed as moot the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
pending motions. In light of the District Court’s action, this mandamus petition no longer

presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).

       After the District Court ruled, Nelson submitted a “Supplemental Memorandum in

Support of Writ of Mandamus” in which he essentially challenges the District Court’s

disposition of his § 2255 claims and related motions. To the extent that he presents an

additional argument for mandamus relief, we decline to grant relief because mandamus

may not be used as a substitute for an appeal. See In re Diet Drugs Prods. Liab. Litig.,

418 F.3d 372, 378-79 (3d Cir. 2005).

       Because it appears from the “Supplemental Memorandum” that Nelson is

expressing an intention to appeal, the Clerk of Court is directed to forward the document

to the Clerk of the District Court for the District of New Jersey to be treated as a notice

of appeal from the District Court order entered September 6, 2019, in D.N.J. Civ. No. 1-

17-cv-05083. See 3d Cir. L.A.R. 3.4. We note that the document was placed in prison

mail on September 17, 2019, and should be docketed as of that date.




                                              2